per curiam:
r — i
El 28 de enero de 1992, el Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.) y la Oficina para el Mejoramiento de las Escuelas Públicas de Puerto Rico (en adelante O.M.E.P.) suscribieron dos contratos para la reha-bilitación de varias escuelas en Ponce, con el contratista CE Design Development Contractors (DECON). El tér-mino de duración de los contratos era de ciento veinte (120) días, y vencía el 27 de mayo de 1992. Conforme a los dos contratos referidos, la O.M.E.P. pagaría un total de $919,217.12 por los servicios de rehabilitación prestados por el contratista. La O.M.E.P. pagaría lo adeudado a DE-CON una vez hubiese dado la aprobación final de las obras, y luego de haber recibido del contratista toda la documen-tación correspondiente requerida en los contratos para fines de su liquidación.
Los contratos disponían que O.M.E.P. podía efectuar pa-gos parciales a DECON, antes de que se terminasen todas las obras, según partes de éstas fuesen completadas. Para ello, se requería una certificación con respecto a la parte de las obras completadas, recomendada por el inspector del proyecto, y aprobada por el Director Ejecutivo de O.M.E.P.
Los contratos disponían de forma clara y expresa que O.M.E.P. retendría un diez por ciento (10%) de cada uno de *275tales pagos parciales para garantizar el cumplimiento del contrato. Al concluirse todas las obras, y una vez emitida por O.M.E.P. la aceptación final de los servicios rendidos por DECON, O.M.E.P. procedería a la liquidación del con-trato y pagaría entonces las cantidades retenidas de los pagos parciales. Para obtener el reembolso de lo retenido en tales pagos, DECON debía presentar un certificado de que los materiales de la obra habían sido pagados: la liqui-dación de la póliza correspondiente del Fondo del Seguro del Estado y el relevo de las compañías de seguros.
Finalmente, se pactó, además, el pago de una multa de $100 como penalidad por cada día de retraso en la entrega de las obras totalmente terminadas de acuerdo con las es-pecificaciones del contrato, y se incluyó una disposición a los efectos de que toda fianza de cumplimiento cubriría el pago de la cláusula penal aludida.
El 14 de abril de 1994, la Junco Steel Corp. (en adelante Junco) presentó una demanda en cobro de dinero por $9,265.44, en concepto de materiales de construcción supli-dos para la obra referida, pero no pagados aún. Incluyó como demandados al contratista DECON, al dueño de la obra, E.L.A. y O.M.E.P., y a la compañía afianzadora de las obras de construcción, la National Insurance Co. (en ade-lante National).
El 11 de octubre de 1995, el Tribunal de Primera Ins-tancia, Subsección de Distrito, Sala de San Juan, dictó sen-tencia parcial contra DECON. Posteriormente, el E.L.A. presentó una solicitud de sentencia sumaria y alegó que National debía responder por la reclamación de Junco, en virtud del contrato de fianza que había suscrito para ga-rantizar inter alia el pago de reclamaciones de suplidores. National replicó a dicha solicitud. Adujo que el E.L.A. adeudaba a DECON dinero suficiente para cubrir el pago de las cantidades que reclamaba Junco. También alegó que si era obligada a satisfacer las sumas que reclamaba Junco, el E.L.A. vendría obligado a resarcirla.
*276El E.L.A. presentó entonces una moción de sentencia sumaria suplementaria y alegó que DECON había incum-plido con el contrato de obra, debido a que había abando-nado el proyecto en diciembre de 1992, por lo que O.M.E.P. tuvo que contratar otra compañía para terminar las obras. Indicó que O.M.E.P. le tenía retenido a DECON la canti-dad de $25,840.18, equivalente al diez por ciento (10%) del balance de los contratos, conforme a una certificación sus-crita el 31 de julio de 1996 por la Gerente Financiera de O.M.E.P. Señaló también que conforme a una declaración jurada suscrita el 27 de diciembre de 1996 por el Oficial de Contabilidad de la O.M.E.P, las penalidades por las demo-ras incurridas por DECON ascendían a $28,900.
Eventualmente, Junco y National suscribieron una esti-pulación de desistimiento voluntario con perjuicio, me-diante el cual National le pagó a Junco una cantidad de dinero a cambio de que ésta le cediera la causa de acción, reclamaciones y derechos que pudiera tener contra DE-CON y el E.L.A. en relación con este caso. Como resultado de esta estipulación, se eliminó a Junco como demandante en el pleito y la sustituyó National. Además, Junco desistió voluntariamente y con perjuicio de cualquier reclamación que tuviera contra National.
El 17 de noviembre de 1997, el Tribunal de Primera Instancia determinó que no existía controversia real sus-tancial sobre los hechos materiales y dictó sentencia suma-ria, para condenar al E.L.A. a pagar a National los $9,265.44 que ésta pagó a Junco, más intereses a razón de cinco por ciento (5%) a partir de la fecha de presentación de la demanda. El E.L.A. presentó un escrito de apelación ante el Tribunal de Circuito de Apelaciones. El foro apela-tivo confirmó la sentencia apelada.
Inconforme con esta determinación, el E.L.A. interpuso este recurso oportunamente y planteó lo siguiente:
A. Erró el Tribunal de Instancia al condenar al E.L.A. a *277resarcir a National la suma pagada a la demandante Juncos Steel Corporation.
B. Erró el Tribunal de Instancia al condenar al E.L.A. al pago de intereses al 5%, computados a partir del 14 de abril de 1994, fecha de radicación de la demanda.
El 17 de abril de 1998 expedimos el recurso referido para revisar el dictamen del foro apelativo. El E.L.A. pre-sentó su alegato el 25 de junio de 1998 y la parte recurrida presentó el suyo el 7 de agosto de 1998. Con el beneficio de ambas comparecencias, pasamos a resolver.
HH h — I
El Art. 1489 del Código Civil, 31 L.P.R.A. sec. 4130, establece que quienes realizan un trabajo u ofrecen materiales en una obra ajustada alzadamente por el contratista tienen una acción contra el dueño de la obra, hasta la cantidad que éste adeude al contratista cuando se hace la reclamación. Hemos resuelto que en tales situaciones el dueño de la obra se convierte en deudor de los materialistas u obreros desde el mismo instante en que se hace la reclamación a éste, ya sea mediante reclamación extrajudicial o mediante la presentación de una demanda en cobro de dinero. Goss, Inc. v. Dycrex Const. & Co., S.E., 141 D.P.R. 342 (1996); Armstrong, Etc. v. Inter-Amer. Builders, Inc., 98 D.P.R. 734 (1970); Amer. Surety Co. v. Tribunal Superior, 97 D.P.R. 452 (1969). Se trata de una excepción al principio de que los contratos solamente tienen efecto entre los otorgantes y sus causahabientes. Goss, Inc. v. Dycrex Const. & Co., S.E., supra, pág. 351; R. Román & Cía v. J. Negrón Crespo, Inc., 109 D.P.R. 26, 30 (1979).
El derecho que posee el materialista contra el dueño de la obra para cobrar lo que el contratista le adeuda en concepto de materiales suplidos y usados en la obra tiene dos limitaciones. Primero, que la suma recla-*278mada, ya sea mediante acción judicial o extrajudicial, no podrá exceder la cantidad que el dueño de la obra le adeude al contratista conforme al contrato de construcción. Segundo, que el suplidor no adquiere ante el dueño de la obra más derechos que los que tenía el contratista. Goss, Inc. v. Dycrex Const. & Co., S.E., supra. Por ello, la canti-dad adeudada por el dueño de la obra está sujeta a liqui-dación por razón de reajustes o posibles reclamaciones re-cíprocas que surgen en relación con la obra contratada entre el contratista y el dueño de ésta. Armstrong, Etc. v. Inter-Amer Builders, supra, pág. 741, reafirmado en Goss, Inc. v. Dycrex Const. & Co., S.E., supra. En R. Román & Cía v. J. Negrón Crespo, supra, enfatizamos que la acción concedida por el citado Art. 1489 no supone una modifica-ción de la situación sustantiva previa que rigiera las rela-ciones entre el dueño de la obra y el contratista.
HH hH HH
A la luz de los conocidos principios jurídicos reseñados antes, pasemos a considerar la situación ante nos.
El foro apelativo acogió la tesis de National de que para la fecha en que Junco presentó su demanda en cobro de los materiales que había suplido para las obras en cuestión, el E.L.A. no le había hecho a DECON ninguna reclamación formal sobre su incumplimiento con los contratos ni de las penalidades correspondientes. Según este razonamiento, como no se habían liquidado los contratos a esa fecha, su-puestamente no procedía la imposición de las penalidades pactadas. Por ende, resolvió el foro apelativo, el E.L.A. es-taba obligado a pagarle al materialista lo que el contratista le debía a éste, de los fondos del contratista que el E.L.A. retenía. Erró el Tribunal de Circuito de Apelaciones al resolver de este modo.
Debe notarse que al momento en que el materialista hizo su reclamación judicial, el 14 de abril de 1994, ya DE-CON había incurrido en demoras extensas, e incluso había *279abandonado las obras desde hacía 17 meses. O.M.E.P. no había liquidado los contratos con DECON sencillamente porque no había nada que liquidar. Es decir, al momento de la reclamación de Junco, DECON no tenía derecho alguno a los $25,840.18 que O.M.E.P. le tenía retenidos. Conforme a los claros términos de la cláusula decimoquinta de los contratos, O.M.E.P. sólo estaba obligada a pagar la canti-dad retenida al contratista “después de la aprobación final de las obras y recibida toda la documentación requerida a el contratista para fines de la liquidación”. Al momento de la demanda de Junco, pues, DECON no había recibido ni habría de recibir la aprobación final de las obras. Tampoco había sometido la documentación aludida. Por lo tanto, O.M.E.P. no venía obligado a pagarle la cantidad retenida.
Por otro lado, también es claro que al momento de la demanda de Junco, DECON le debía a O.M.E.P. $28,900 como penalidad por las demoras incurridas por el contratista. La cláusula decimosexta de los contratos en cuestión claramente disponía que el contratista incurriría en una penalidad de $100 “por cada día de demora en la entrega del proyecto totalmente terminado”, y que “[d]icha penalidad comenzará a ser computada a partir del período acordado en la Cláusula Segunda anterior”, que era el 27 de mayo de 1992. En ningún lugar de los contratos se dis-ponía que la penalidad era efectiva sólo desde el momento en que se reclamaba. Por el contrario, de los propios térmi-nos de éstos, es claro que dicha penalidad comenzaba a ser efectiva desde que se incurría en la demora.
En resumen, pues, en virtud de los claros términos de los contratos en cuestión, al momento que el materialista le reclamó al dueño de la obra por lo que aquél había suplido a dicha obra, el dueño de ésta nada debía al contratista. Por el contrario, era el contratista quien estaba endeudado con el dueño de la obra. Como conforme al citado Art. 1489, la responsabilidad del dueño de la obra hacia el materialista es únicamente hasta la cantidad que *280el dueño le daba al contratista, en el caso de autos O.M.E.P. no tenía nada que pagar a Junco. El suplidor no adquiere ante el dueño de la obra más derechos que los que tenía el contratista. Armstrong, Etc. v. Inter-American Builders, Inc., supra.
Es menester enfatizar que la situación del caso de autos ha estado prevista en anteriores pronunciamientos nuestros. Así pues, en R. Román & Cía v. Negrón Crespo, Inc., supra, págs. 32-33, citamos a M. Scaevola para indicar lo siguiente:
"... Si la obra es repelida por no reunir las condiciones esti-puladas, al no nacer la obligación de pago, nada deberá el dueño al contratista, y nada tampoco a los que cooperaron a su ejecución con su trabajo y materiales, por contratos directos con el segundo.” Q.M. Sacaevola, Código Civil, 2da ed., Madrid, 1951, T. XXIV, pág. 158.
Allí, en las págs. 31-32, citamos también a R. De Angel Yagüez, Los créditos derivados del contrato de la obra: su protección legal en la legislación civil, Madrid, Ed. Tecnos, 1969, para indicar asimismo que al precisar el crédito del contratista frente al dueño de la obra, para así determinar el quantum a que tendría derecho el materialista que reclama del dueño de la obra, procede la disminución correspondiente por razón de la ejecución defectuosa o incompleta por el contratista de la obra a él encomendada.
En derecho es claro, pues, que en el caso de autos el dueño de la obra nada debía al contratista y, por ende, nada podía reclamarle el materialista, ni su cesionario la National Ins. Co. Erraron los foros de instancia y apelativo al resolver de modo contrario.
IV
A la luz de lo anterior, procede que se revoquen las sen-tencias de los foros referidos y que en su lugar se dicte sen-*281tencia a favor del Estado Libre Asociado, para desestimar la reclamación incoada contra dicha parte.
El Juez Asociado Señor Hernández Denton concurrió sin opinión escrita. El Juez Presidente Señor Andréu Gar-cía no intervino.